Citation Nr: 1439658	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  14-03 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran testified before the undersigned Veterans Law Judge at a May 2014 hearing.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An October 2013 VA examiner found that tinnitus was not related to service or hearing loss because the Veteran reported that it began thirty-five years after service.  However, the Veteran has testified that he was not, in fact, asked about his tinnitus on examination.  A new examination and opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audio examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner. 

The examiner is to state whether the Veteran suffers from tinnitus.


The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed tinnitus is related to his active service, including his exposure to noise from loud machinery and aircraft engines, or to his service-connected hearing loss.

The examination report must include a complete rationale for all opinions expressed.  If a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



